Barnard, P. J.
By chapter 269, Laws 1880, a writ of certiorari is provided for when an assessment is illegal or erroneous by reason of overvaluation, or because the assessment is disproportioned to the assessment of other real and personal property. The words of this act are extremely general, and on their face seem to authorize a writ of certiorari to review the assessment without the aggrieved party applying to the assessor to correct the error. The court of appeals, in the case of People v. Commissioners of Taxes, 99 N. Y. 254, 1 N. E. Rep. 773, restricts the act of 1880 to cases where there was a failure by the assessors to correct the assessment roll. The principle is again applied in People v. Adams, 125 N. Y. 471, 26 N. E. Rep. 746. Unless the relator did what he was required to upon grievance day, the law of 1880 does not apply to him. He did not personally appear, but did appear by attorney only. The attorney filed his affidavit that the assessment was illegal and unjust. The assessors asked the attorney if his client did not own .$10,000 in personal property, which was the amount assessed against him, and the attorney admitted for the sake of the argument that his client was worth $75,-000. Ho proof was offered, and upon a personal application to the relator he refused to state in what sum he should be assessed, or to make any statement as to the value of his property. What the relator should have done is provided for by chapter 176, Laws 1851, as amended by chapter 536, Laws 1857. The relator was to apply. It was then the duty of the assessors to examine him on oath. Then "the assessors were to hear other supplementary evidence under oath, to be presented by relator. If the relator refuses to answer questions as to the value of the estate under oath, or present sufficient evidence under oath to justify a reduction, the assessors “shall not reduce the value of such real or personál estate. ” The examination of relator and of the supplementary evidence is to be taken down, signed, and filed in the town clerk’s office. An offer to submit to an examination when the party is not present was of no effect. The assessors, therefore, had no power to reduce the assessment upon the case made solely upon the affidavit of the attorney. The order should therefore be reversed, with costs and disbursements, and the motion to quash the writ be granted, with costs. All concur.